STONE, O. J.
— On an'appeal from a justice’s judgment to a higher court, the case is tried de novo. It is tried on the evidence adduced, without regard to the ruling of the justice, such ruling and judgment having become vacated by the taking of the appeal. After the appeal is taken, the judgment appealed from can not be invoked as an estoppel, nor be given in evidence on the appeal trial. — Abraham v. Alford, 64 Ala. 281. The Circuit Court rightly arrested the line of argument attempted in this case, and should always interpose, to the extent of its power, to prevent any improper influences from getting before the jury. This indispensable arm in civil administration is sworn to render a verdict, not according to prejudice, bias, nor extraneous influence beyond the pale of the testimony, but according to the evidence given in the cause. We think, however, that the Circuit Court, in rebuking counsel’s unauthorized line of argument, and in charging the jury, withdrew from their consideration the fact of the justice’s ruling, and left to the appellant no right of complaint on that score.— Wolffe v. Minnis, 74 Ala. 386; E. T., V. & Ga. R. R. Co. v. Bayliss, 75 Ala. 466; Cross v. The State, 68 Ala. 476; Sullivan v. The State, 66 Ala. 48; Hobbs v. The State, 74 Ala. 39.
Affirmed.